MEMORANDUM **
Abelardo Sepulveda-Uribe appeals from his guilty-plea conviction and 48-month sentence for possession of cocaine with intent to distribute, and being an illegal alien in possession of a firearm, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 18 U.S.C. §§ 922(g)(5), 924(a)(2).
Sepulveda-Uribe’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Sepulveda-Uribe has not submitted a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Sepulveda-Uribe knowingly and voluntarily waived his right to appeal, and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.